Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER. CURIAM:
Waldo Fenner appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on Fenner’s 42 U.S.C. §§ 1983, 1985, 1986 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Fenner v. City of Curham/Board of Adjustment, No. 1:10-cv-383-TDS-JLW, 2013 WL 1182240 (M.D.N.C. Mar. 21, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.